—Appeal from a judgment of the County Court of Washington County (McKeighan, J), rendered January 23, 2009, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to rape in the third degree and waived his right to appeal. He was sentenced, in accordance with the plea agreement, to six months in jail and 10 years of probation. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and the parties’ briefs, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Spain, Malone Jr., McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.